Citation Nr: 1035233	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-10 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for 
service-connected chronic lumbar strain with degenerative disc 
disease, on a schedular basis.

2.  Whether a separate rating is warranted for radiculopathy of 
the left leg prior to May 12, 2010 and whether a separate rating 
in excess of 40 percent is warranted from May 12, 2010.

3.  Entitlement to an initial rating higher than 20 percent for 
service-connected chronic lumbar strain with degenerative disc 
disease, on an extraschedular basis.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & B.M.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION 


The Veteran had active service from September 1966 to September 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in September 2007 by the undersigned 
Veterans Law Judge.  A transcript of the hearing is of record.

In February 2009, the Board remanded this claim for additional 
development.  Following this development, the RO, in June 2010 
granted a separate rating of 40 percent for radiculopathy of the 
left leg, under Diagnostic Code 8520, effective from May 12, 
2010, finding that such was part of the service-connected back 
disability.  The Board finds that this is part of the Veteran's 
claim for an increased rating for the service-connected back 
disorder and as such, this aspect of the claim will be discussed 
below.  

The Board observes that the claims file raises the claim for a 
TDIU rating.  This is part of the Veteran's claim for an 
increased rating for the service-connected lumbar disability.  As 
such, the Board has jurisdiction over this issue.

The issues of entitlement to TDIU and entitlement an initial 
rating higher than 20 percent for service-connected chronic 
lumbar strain with degenerative disc disease, on an 
extraschedular basis, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran's chronic lumbar strain with degenerative disc 
disease is not manifested by a forward flexion of the 
thoracolumbar spine 30 degrees or less, favorable ankylosis of 
the entire thoracolumbar spine, or incapacitating episodes having 
a total duration of at least four weeks but less than 6 weeks 
during the past twelve months.

2.  The Veteran's radiculopathy of the left lower extremity more 
nearly approximates moderately severe incomplete paralysis of the 
sciatic nerve effective from September 8, 2005.


CONCLUSION OF LAW

1.  The criteria for an initial rating higher than 20 percent for 
the Veteran's chronic lumbar strain with degenerative disc 
disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 
(2009).

2.  The criteria for the assignment of a 40 percent rating for 
radiculopathy of the left leg are met, effective from September 
8, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243, 4.124a, 
Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran 
and assist him with the development of evidence pursuant to the 
Veterans Claims Assistance Act (VCAA).  The Veteran's claim for 
an initial rating higher than 20 percent for service-connected 
chronic lumbar strain with degenerative disc disease arises from 
his disagreement with the initial evaluation following the grant 
of service connection.  It has been held that once service 
connection is granted, the claim is substantiated and additional 
notice is not required.  Any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated service treatment 
records, post-service private medical records and VA outpatient 
records with the claims folder.  Additionally, the Veteran was 
afforded VA examinations pertinent to the issue on appeal.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
the claim.  

II.  Entitlement to an Initial Rating Higher than 20 Percent for 
Service-Connected Chronic Lumbar Strain with Degenerative Disc 
Disease

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the 
appeal for a higher evaluation arises from the initial rating 
decision that established service connection for the lumbar 
disability and assigned the initial disability evaluation.  
Therefore, the entire rating period is to be considered, 
including the possibility of staged ratings (i.e., separate 
ratings for separate periods of time) based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The issue has been 
characterized accordingly.

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be referenced 
in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to the 
rating criteria and the current disability.

The Veteran is currently rated as 20 percent disabled under 
38 C.F.R. §4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Code 5237.  A rating of 20 
percent is warranted when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm, or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran 
is seeking an increased rating.

A rating of 40 percent is warranted when there is forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  Id. A rating of 50 
percent is warranted when there is unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A rating of 100 percent is 
warranted when there is unfavorable ankylosis of the entire 
spine.  Id.

The Veteran was afforded a VA examination in February 2006.  The 
Veteran reported that he was unable to continue working due to 
his back problems but that he remains active, working around the 
house building furniture and helping his children with minor 
construction.  The Veteran also reported constant ache and 
stiffness of his lower back that was intensified with prolonged 
weight bearing, particularly when standing on concrete.  Any 
repetitive bending or lifting also exacerbates the pain.  There 
were no reported flare-ups, just day-to-day discomfort.  The 
Veteran did not describe any back-related sphincter problems and 
he did not use any walking or assistive devices.  The examiner 
stated that the Veteran did not describe any true radicular 
component; however, the examiner stated that the Veteran did note 
some referred pain into his lower extremities.  Physical 
examination revealed the Veteran walked with a broad-based gait 
and a flattening of his lumbar curve.  There was a hint of lumbar 
paravertebral muscle spasm.  The Veteran could toe and heel stand 
without difficulty.  Range of motion was 0 to 60 degrees of 
flexion with tightness at the end point, hyperextension 0 to 15 
degrees, side bend to either side 0 to 30 degrees, and rotation 
bilaterally 0 to 50 degrees, all with tightness at the end point.  
Deep tendon reflexes were physiologic and sensation was intact to 
pinprick and light touch in the lower extremities with no 
dermatomal involvement.  Muscle strength testing of the lower 
extremities was normal.  The examiner estimated that with 
repetitive bending or heavy lifting, the Veteran's range of 
motion would be reduced to 0 to 40 degrees flexion, 
hyperextension 0 to 10 degrees, secondary to pain and stiffness.  
X-rays revealed degenerative disc disease, with tight disc space 
and foraminal narrowing from L4 through S1.

The Veteran was afforded his most recent VA examination in May 
2010.  The Veteran reported that he worked as a contractor for a 
number of years but gave it up because of ongoing back pain.  He 
reported sharp, aching back pain that radiated into his left 
buttock and leg.  Flare-ups were reported to occur every one to 
two months, lasting three to seven days.  Physical examination 
revealed the Veteran's posture and gait were normal and there 
were no abnormal spinal curvatures.  There was no thoracolumbar 
spine ankylosis.  There was noted spasm in the right side, pain 
with motion and tenderness.  Ranges of motion were 0 to 60 
degrees of flexion, 0 to 15 degrees of extension, 0 to 20 degrees 
of bilateral flexion and rotation.  There was noted pain upon 
repetition, which limited flexion range of motion to 50 degrees.  
The Veteran was diagnosed with degenerative disc disease, 
degenerative joint disease of the lumbar spine L4-S1 and left 
sciatic nerve radiculopathy of the left leg.  The examiner stated 
the Veteran did not have intervertebral disc syndrome.

The Board has considered all applicable statutory and regulatory 
provisions, to include 38 C.F.R. §§ 4.40 and 4.59, as well as the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional impairment attributable to pain, particularly in light 
of the fact that the Veteran contends his disability is 
essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful 
motion is considered limited motion even though a range of motion 
is possible beyond the point when pain sets in.  Hicks v Brown, 8 
Vet. App. 417, 421 (1995).  VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of  38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App.  202 (1995).  For a 
40 percent evaluation, flexion must be actually or functionally 
limited to 30 degrees or less or there must be favorable 
ankylosis of the entire thoracolumbar spine.  During the February 
2006 VA examination, the Veteran's actual forward flexion was 60 
degrees, with a predicted range of 40 degrees, restricted by 
pain.  During the May 2010 VA examination the Veteran had a 
forward flexion of 60 degrees, with pain starting at 50 degrees.  
The Veteran also did not have favorable ankylosis of the entire 
thoracolumbar spine at any time during the appeal.  Thus, the 
Board finds that the current 20 percent evaluation, considering 
the principles of 38 C.F.R. § 4.40 and 4.45, fully and 
appropriately contemplates the degree of limited flexion that 
would exist during periods of exacerbation.  

Alternatively, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes allows a rating of 40 
percent where there is intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  For the 
purposes of evaluating the Veteran's disability under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  However, 
there has been no documentation of incapacitating episodes 
requiring bed rest prescribed by a physician in the post-service 
treatment records, and the VA examiner from May 2010 specifically 
stated that the Veteran does not have intervertebral disc 
syndrome.  See May 2010 VA examination.  Moreover, there are no 
examination reports or treatment records of incapacitating 
episodes as defined by the regulations.

The current regulations also allow for separate neurological 
evaluations.  The Board notes that the Veteran was found to have 
left sciatic nerve radiculopathy of the left leg during the May 
2010 VA examination.  In a June 2010 rating decision, the RO 
awarded a separate rating for left sciatic nerve radiculopathy 
and assigned a 40 percent rating under Diagnostic Code 8520, 
effective May 12, 2010.  Diagnostic Code 8520 provides a 40 
percent rating for moderately severe incomplete paralysis of the 
sciatic nerve.  The Board finds that based on the Veteran's lay 
statements and examinations of record that the 40 percent rating 
should be assigned effective from September 8, 2005, the date of 
his initial claim of service connection for a back disability.  
In this regard, the Board notes that when examined in 2006, he 
complained of lower extremity discomfort and during the 2007 
Board hearing he complained of pain and numbness of the lower 
extremity.  These complaints were described as a moderately 
severe impairment of the sciatic nerve on VA examination in May 
2010.  As his complaints have been consistent throughout the 
appeal period, the Board finds that the separate rating of 40 
percent under Diagnostic Code 8520 should be effective September 
8, 2005, the date of his initial claim of service connection.  
The Board finds that a review of the record fails to demonstrate 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  As such, the next higher rating of 60 percent 
under Diagnostic Code 8520 is not warranted.

Moreover, the evidence does not demonstrate that additional 
neurological ratings are warranted.  During the February 2006 and 
May 2010 VA examinations, the Veteran did not report urinary 
incontinence, urgency, retention, frequency, nocturia, fecal 
incontinence, constipation, leg or foot weakness, falls or 
unsteadiness.  The only reported neurological symptoms were 
diagnosed as a left sciatic nerve radiculopathy, which as stated 
previously, is already service-connected.  For these reasons, an 
additional separate rating is not warranted for any neurological 
symptomatology.

The Veteran's private treatment records and VA outpatient records 
document complaints and treatment of low back pain but do not 
offer any specific evidence to justify that the Veteran is 
entitled to a rating higher than 20 percent.

The Board has also considered whether the Veteran is entitled to 
a higher rating based on any other applicable diagnostic codes, 
including Diagnostic Code 5003; however, the highest rating 
available under Diagnostic Code 5003 is 20 percent and the Board 
finds that the Diagnostic Code for a lumbosacral strain is the 
most appropriate for evaluating the Veteran's service-connected 
chronic lumbar strain with degenerative disc disease.

The Veteran testified in September 2007 that his back prevents 
him from doing household activities and it is very painful.  See 
September 2007 BVA Transcript.  The Veteran's friend also 
submitted a letter in March 2009 describing the Veteran's pain 
and discomfort.  The Board has considered the Veteran's 
statements as well as the statement from his friend regarding the 
severity of his back and how it has affected his daily 
activities.  The Board notes that the Veteran is competent to 
give evidence about what he experiences; for example, he is 
competent to discuss current pain and other experienced symptoms.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the 
Board finds the Veteran's statements to be credible.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the most probative evidence 
concerning the level of severity of his disability consists of 
the physical examinations of record.  Based upon all evidence of 
record, the Veteran does not meet the criteria to warrant a 40 
percent rating.  Additionally, while the requirements of 
Fenderson have been considered, the evidence of record does not 
show that the Veteran's lumbar back disability has warranted an 
increased rating at any point in the appeal period.  For all of 
these reasons, the Veteran's claim must be denied. 


ORDER

Entitlement to an initial rating higher than 20 percent for 
chronic lumbar strain with degenerative disc disease is denied.

Entitlement to a separate 40 percent rating for radiculopathy of 
the left leg is warranted from September 8, 2005.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total disability based on individual 
unemployability (TDIU) is part of an increased rating claim when 
such claim is raised by the record.  The Veteran claims that he 
cannot work due to his service-connected back disability.  He 
also claims that when he was working his service-connected back 
disability interfered with his ability to work.  The Board finds 
that the evidence suggests consideration of an extraschedular 
rating and the record raises a claim for a TDIU rating.  The 
Board cannot adjudicate these issues in the first instance.

Accordingly, the case is REMANDED for the following actions:

1.   Give the Veteran appropriate VCAA 
notice concerning his claims for a TDIU 
rating and for an extraschedular rating 
based on the service-connected chronic 
lumbar strain with degenerative disc 
disease.  

2.  Schedule the Veteran for appropriate 
VA medical examinations to determine the 
current level of severity of his service-
connected disabilities, which to date, are 
radiculopathy of the left leg, 
posttraumatic stress disorder, chronic 
lumbar strain with degenerative disc 
disease, loss of use of a creative organ, 
and prostate cancer.

The Veteran's claims folder must be made 
available to and reviewed by the examining 
physicians.  Following the examinations, 
the examiners should address the 
following:

a) Describe all symptoms caused by the 
service-connected disabilities, as well as 
the severity of each symptom.  

b) The examiners should describe what type 
of employment activities would be limited 
due to each of the Veteran's service-
connected disabilities and/or due to a 
combination of his service-connected 
disabilities.  

The examiner should not consider 
impairment from any nonservice-connected 
disabilities or the Veteran's age when 
assessing the impairment of employment 
activities due to service-connected 
disabilities.

The examiner must provide a comprehensive 
report by including a complete rationale 
for all opinions and conclusions reached 
and citing the objective medical findings 
leading to the conclusions.  

3.  Refer the claim for an extraschedular 
rating based on the service-connected 
chronic lumbar strain with degenerative 
disc disease disability to the Under 
Secretary for Benefits or to the Director 
of Compensation and Pension Service, as 
provided for in 38 C.F.R. § 3.321.  

4.  Following the adjudication of the claim 
for a TDIU rating and the claim for an 
extraschedular rating due to the service-
connected back disability, the Veteran and 
his representative should be provided an 
SSOC and provided an appropriate opportunity 
to respond, for any adverse determination.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


